DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 5/3/2019. Claims 1, 3-5, 7-15 have been amended. New claims 16-20 have been added. No claims have been cancelled. Therefore, claims 1-20 are presently pending in this application.
Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance:  the closest prior art of record Smilg (US3,811,400) discloses a low flow valve alarm comprising: an adjustable spindle handwheel (55; hollow cap member) having a hole (bore 62) (col. 3, lines 9-20); a valve body (10) having an air inlet port (19) (col. 2, lines 25-45), the valve body connected with the adjustable spindle handwheel (hollow cap member threaded to the upper cylindrical portion of the body 10 -- col. 3 lines 1-8); a hollow handwheel body (12; upper projecting cylindrical portion of the body) joined to the adjustable spindle handwheel (threaded together) (col. 3, lines 1-8). Smilg also discloses a valve for a low flow alarm also connected to a whistle body (86 -- see col. 4, lines 4-10 and FIG. 1) using a dual passage system for allowing air supply through and for providing high pressure for controlling a valve member (76) for shutting a passageway to a whistle. Townsend (GB 2511363) teaches a sealing collar (90) joined to a whistle head (92), the whistlehead; a plug head (119) joined with a control spindle (106) disposed within the central bore of the whistlehead (see FIG. 6 of Townsend), the control spindle having an air channel (whistle flute having a exit adjacent to whistle outlet 96) (page 7, lines 11-17), wherein air can travel through the air channel (page 7, lines 11-17); and wherein air flow is adapted to act on the plug, compressing the a spring and wherein a low air pressure condition relaxes compression on the spring, producing an audible alarm (page 8, Lines 19-30). However, the prior art of record does not specifically disclose a resilient diaphragm joined to a control spindle disposed within the central bore of the whistlehead retaining body. Therefore, claims 1-20 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pasternack et al. (4,249,473) discloses a device providing a warning piston that is biased by a spring that provides an alarm during low flow. Divietro (2,709,983), Warncke (3,611,981), Metivier (3,910,222), Bowden (6,209,579), Warncke (3,785,333) all disclose a low flow alarm activated when a pressure supply is low.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619